 


114 HR 5920 RH: Whistleblower Protections for Contractors Act
U.S. House of Representatives
2016-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 657 
114th CONGRESS2d Session 
H. R. 5920 
[Report No. 114–836, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 21, 2016 
Mr. Cummings (for himself, Mr. Chaffetz, Mr. Conyers, Mr. Lynch, and Mr. Jeffries) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

November 29, 2016
Additional sponsor: Ms. Duckworth

 
November 29, 2016 
Reported from the Committee on Oversight and Government Reform 
 

November 29, 2016
The Committee on Armed Services discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed




A BILL 
To enhance whistleblower protection for contractor and grantee employees. 
 
 
1.Short titleThis Act may be cited as the Whistleblower Protections for Contractors Act.  2.Enhancement of whistleblower protection for contractor and grantee employees (a)Protection for employees of grantees and subgrantees (1)Defense grantsSection 2409(a)(1) of title 10, United States Code, is amended by inserting or personal services contractor after subgrantee. 
(2)Civilian grantsSection 4712(a)(1) of title 41, United States Code, is amended by striking or grantee and inserting grantee, or subgrantee or personal services contractor.  (3)Permanent extension of pilot program for enhancement of contractor protection from reprisal for disclosure of certain information (A)In generalSection 4712 of title 41, United States Code, is amended— 
(i)in the section heading by striking Pilot program for enhancement and inserting Enhancement; and  (ii)by striking subsection (i). 
(B)Clerical amendmentThe table of sections at the beginning of chapter 47 of title 41, United States Code, is amended by striking the item relating to section 4712 and inserting the following new item:   4712. Enhancement of contractor protection from reprisal for disclosure of certain information..  (b)Prohibition on reimbursement for legal fees accrued in defense against reprisal claims (1)Defense contractsSection 2324(k) of title 10, United States Code, is amended— 
(A)by inserting or subcontractor, or personal services contractor after contractor each place it appears;  (B)by inserting , subcontract, or personal services contract after contract each place it appears; and 
(C)in paragraph (1), by inserting or to any other activity described in subparagraphs (A) through (C) of section 2409(a)(1) of this title after statute or regulation.  (2)Civilian contracts (A)In generalSection 4310 of title 41, United States Code, is amended— 
(i)by inserting , subcontractor, or personal services contractor after contractor each place it appears;  (ii)by inserting , subcontract, or personal services contract after contract each place it appears; and 
(iii)in subsection (b)(1), by inserting or to any other activity described in section 4712(a)(1) of this title after statute or regulation.  (B)Conforming amendmentSection 4304(a)(15) of title 41, United States Code, is amended by inserting or subcontractor, or personal service contractor after contractor. 
(c)Inclusion of contract clause in contracts awarded before effective dateAt the time of any major modification to a contract that was awarded before the date of the enactment of this Act, the head of the contracting agency shall make best efforts to include in the contract a contract clause providing for the applicability of the amendments made by this section and section 827 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1833).    November 29, 2016 Reported from the Committee on Oversight and Government Reform November 29, 2016 The Committee on Armed Services discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 